Case: 2:17-cv-00471-EAS-EPD Doc #: 280 Filed: 03/26/21 Page: 1 of 2 PAGEID #: 10140




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

  ADRIENNE HOOD,
                                                    Case No. 2:17-cv-471

                        Plaintiff,                  Judge Edmund A. Sargus, Jr.

         v.                                         Magistrate Judge
                                                    Elizabeth A Preston Deavers

  CITY OF COLUMBUS, OHIO, et al.,                   NOTICE OF ADDITIONAL
                                                    AUTHORITY OF DEFENDANTS
                        Defendants.                 JASON BARE AND ZACHARY ROSEN


        Defendants Jason Bare and Zachary Rosen (the "Officers") have filed a renewed motion

 for summary judgment and motion in limine regarding Plaintiff Adrienne Hood's state-law claims.

 Plaintiff filed a memorandum in opposition. The Officers replied. One of the issues before the

 Court is the bar of recovery provided by O.R.C. § 2307.60(B)(2). The parties did not provide the

 Court with the language of O.R.C. § 2307.60(B)(4) which states:

               Divisions (B)(1) to (3) of this section do not apply to civil claims
               based upon alleged intentionally tortious conduct…For purposes of
               division (B)(4) of this section, a person's act of self-defense, [or]
               defense of another…does not constitute intentionally tortious
               conduct.

                                             Respectfully submitted,

                                             /s/ Westley M. Phillips
                                             Westley M. Phillips (0077728)—LEAD
                                             Alana Valle Tanoury (0092265)
                                             CITY OF COLUMBUS, DEPARTMENT OF LAW
                                             77 North Front Street, Columbus, Ohio 43215
                                             (614) 645-7385 / (614) 645-6949 (fax)
                                             wmphillips@columbus.gov
                                             avtanoury@columbus.gov

                                             Attorneys for Defendants Jason Bare
                                             and Zachary Rosen
Case: 2:17-cv-00471-EAS-EPD Doc #: 280 Filed: 03/26/21 Page: 2 of 2 PAGEID #: 10141




                                  CERTIFICATE OF SERVICE

        I hereby certify that, on March 26, 2021, I electronically filed the foregoing with the Clerk

 of the Court by using this Court’s e-Filing System, which will send a notice of this electronic filing

 to all counsel of record in this matter:

                                                /s/ Westley M. Phillips
                                                Westley M. Phillips (0077728)




                                                   2
